Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment or Communication on 07/21/2021 with claim 1-16 are pending in the Application with claims 1-6  withdrawn from consideration directed to non-elected invention and claims 14-18 directed to non-elected   Species.
	Upon review and examination, generic claim 1of Species I is deemed allowable and Applicant has amended generic claim 14 of Species II to have all the allowable limitations of the generic claim 1, claims 14-18  are rejoined With Group I Species and allowed.

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	-- Cancels withdrawn non-elected claims 1-6 --
 
Reason for allowance
 
 
3.	Claims 7-18 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 7-13:
 None of the references of record teaches or suggests the claimed DISPLAY MODULE having the limitations:
--“a plurality of light-emitting diodes (LEDs) configured to emit light;
 a plurality of soldering members provided between the substrate and the plurality of LEDs, and configured to electrically connect the plurality of LEDs and the substrate; and
 a non-conductive layer provided on the substrate, and configured to fill gaps between the plurality of soldering members, 
 wherein the non-conductive layer directly contacts side surfaces of the plurality of LEDs. “--.
In combination with all other limitations as recited in claim 7.
II/ Group II: Claims 14-18:
 None of the references of record teaches or suggests the claimed DISPLAY APPARATUS having the limitations:
--“an array plate configured to support the plurality of display modules so that the plurality of display modules are provided in parallel on a same plane; and
a housing configured to fix the plurality of display modules and the array plate, wherein each display module of the plurality of display modules comprises: a substrate;
a plurality of light-emitting diodes (LEDs) provided on the substrate, and configured to emit light;
a plurality of soldering members provided between the substrate and the plurality of LEDs, and configured to electrically connect the plurality of LEDs and the substrate; and
a non-conductive layer formed on the substrate, and configured to fill gaps between the plurality of soldering members, and
wherein the non-conductive layer directly contacts side surfaces of the plurality of LEDS. “--.
In combination with all other limitations as recited in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

      
                          /THINH T NGUYEN/                          Primary Examiner, Art Unit 2897